                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


BRIDGESTONE MANAGEMENT LLC,

                   Plaintiff,
                                                   Case No. 21-cv-379-pp
      v.

COMPANION LIFE INSURANCE COMPANY,
NORTHWEST ILLINOIS HEALTH ALLIANCE, INC.,
d/b/a Northern Illinois Health Plan,
and SPECTRUM UNDERWRITING MANAGERS,

                   Defendants.


    ORDER REQUIRING THE PLAINTIFF TO FILE A JURISDICTIONAL
  MEMORANDUM PROVIDING INFORMATION REQUIRED BY CIVIL L.R. 8


      On March 25, 2021, the plaintiff, a limited liability company, filed a

complaint asserting state law claims against three defendants: Companion Life

Insurance Company, Northwest Illinois Health Alliance, Inc., and Spectrum

Underwriting Managers, Inc. Dkt. No. 1. The defendants are residents of South

Carolina, Illinois and Indiana, respectively. Id. at ¶¶25-27. The complaint

alleges that the court has subject-matter jurisdiction as a result of diversity. Id.

at ¶28.

      Civil Local Rule 8 of the Local Rules for the Eastern District of Wisconsin

requires limited liability companies asserting diversity jurisdiction to identify in

their pleadings the citizenship of all members of the LLC. This is because

federal courts have “an independent obligation to determine whether subject-

matter jurisdiction exists, even in the absence of a challenge from any party,”

                                         1

           Case 2:21-cv-00379-PP Filed 04/16/21 Page 1 of 2 Document 5
Foster v. Chatman, ___ U.S. ___, 136 S. Ct. 1737, 1745 (2016) (quoting

Arbaugh v. Y&H Corp., 546 U.S. 500, 514 (2006)); given that a limited liability

company has the citizenship of each member, Fellowes, Inc. v. Changzhou

Xinrui Fellowes Office Equip. Co., Ltd., 759 F.3d 787, 787 (7th Cir. 2014)

(citing Cosgrove v. Bartolotta, 150 F.3d 729 (7th Cir. 1998)), if any member of

the LLC shares citizenship with any defendant, complete diversity does not

exist and this court does not have subject-matter jurisdiction. The plaintiff has

not complied with Civil L.R. 8; it has asserted only that it is a business

registered in the state of Wisconsin with its principal office located in Franklin,

Wisconsin. Dkt. No. 1 at ¶24.

      The court ORDERS that if the plaintiff wants to proceed with this case,

then by the end of the day on May 7, 2021, it must file a jurisdictional

memorandum identifying state of citizenship of each member of the LLC. The

plaintiff must file the jurisdictional memorandum in time for the court to

receive it by the end of the day on May 7, 2021. If the court does not receive the

jurisdictional memorandum by the end of the day on May 7, 2021, the court

may dismiss the case without prejudice for failure to diligently prosecute under

Civil L. R. 41.

      Dated in Milwaukee, Wisconsin this 16th day of April, 2021.

                                      BY THE COURT:


                                      _____________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge



                                         2

          Case 2:21-cv-00379-PP Filed 04/16/21 Page 2 of 2 Document 5
